Citation Nr: 0933075	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for claimed post 
traumatic stress disorder.  

2.  Entitlement to service connection for a claimed 
gynecological disorder, to include as due to an undiagnosed 
illness.  

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected internal derangement of the right knee with 
strain of the medial collateral ligament.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from January to April 1987 
and from October 19, 1990 to September 17  1991.  She also 
had 4 years, 2 months and 5 days of prior inactive service.  
She had 10 months and 4 days of "FOREIGN SERVICE."  

Other information in the record shows that the Veteran's tour 
of duty included service in Southwest Asia from December 
27,1990 to April 12, 1991 with A company of the 9/227th 
Aviation Support Battalion of the 3rd Armored Division.  She 
was noted to be entitled to receive "Hazard Duty Pay."  She 
was noted to have served from February 28 to March 16, 1991 
at Tactical Assembly Area Victory in eastern Iraq and from 
March 16 to April 12, 1991 at Tactical Assembly Area Camelot 
in Central Kuwait.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal, in pertinent part, from a May 2003 rating 
decision issued by the RO.  

The claims were remanded by the Board in February 2007 so 
that additional development of the record could be pursued.  

The issue of service connection for a claimed gynecological 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The Veteran is shown to have performed active duty in 
eastern Iraq and central Kuwait during the Persian Gulf War 
that was consistent with service under combat conditions.  

2.  The diagnosis of PTSD based on stressors of seeing and 
working with war dead and being exposed to hostile artillery 
fire is shown to be due stressful events or incidents that as 
likely as not happened during her service during the Persian 
Gulf War.  

3.  The service-connected internal derangement of the right 
knee with strain of the medial collateral ligament is not 
shown to be manifested by more than slight subluxation or 
lateral instability; neither related cartilage damage nor 
degenerative changes are shown.  

4.  The service-connected right knee disability picture is 
not shown to be productive of an actual limitation of motion 
or a related functional loss due to pain or other factors 
manifested by flexion restricted to 45 degrees or extension 
restricted to 10 degrees.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, her 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected internal 
derangement of the right knee with strain of the medial 
collateral ligament have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
(Code) 5257, 5260, 5261 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

With respect to the claim of service connection for PTSD, the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  

VA notified the Veteran in March 2003, July 2005, and 
November 2007 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  

The November 2007 letter provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  

Concerning the increased rating claim now on appeal, the 
Board begins by noting that despite the fact that 
notification to the Veteran may not have met all of the 
requirements of VCAA and related case law, including Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the Board finds that 
the matter decided below may be addressed at this time, 
without further remand, because any notice error is not 
prejudicial, and because the Veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate this claim.  

VA notified the Veteran in an April 2004 Statement of the 
Case (SOC) and July 2009 Supplemental SOC (SSOC) of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The SOC and SSOC's informed the Veteran of the specific 
rating criteria which would provide a basis for increased 
rating regarding her service-connected internal derangement 
of the right knee with strain of the medial collateral 
ligament.  VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  

The November 2007 correspondence provided adequate notice of 
how effective dates are assigned.  While the Veteran did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the notice provided cured any prejudice that 
may have been present.  

There is not a scintilla of evidence of any VA error in 
notifying or assisting prejudices the appellant or reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  


Factual Background

The Veteran asserts that her PTSD is the direct result of 
stressful experiences while serving in the Gulf War.  She 
reports serving during the "liberation of Kuwait" when she 
saw dead men, woman and children, including the "brains of 
humans splattered on walls" of buildings.  She reports 
helping to bury dead Iraqi soldiers, most with missing body 
parts.  He also describes the stress of living on a mine 
field for two months.  See statement dated in June 2004.  

The service treatment record is negative for complaints or 
findings of a psychiatric disorder.  

A rating decision issued by the RO in January 1992 granted 
service connection for internal derangement of the right knee 
with strain of the medial collateral ligament.  A 10 percent 
rating was assigned under Diagnostic Code (Code) 5257.  
38 C.F.R. § 4.71a.  She later sought an increased rating in 
February 2003.  

The report of an April 2003 VA orthopedic examination shows 
that the Veteran complained of having recurrent right knee 
pain since service.  This pain happened five to eight times a 
month and lasted from 20 minutes to an hour.  She denied 
having any swelling, but complained of buckling about once a 
month.  She denied that her right knee affected her 
activities of daily living.  

The examination showed that the Veteran walked without a limp 
and exhibited no quadriceps atrophy.  Neither effusion, 
tenderness, instability, nor a positive McMurray sign was 
demonstrated.  Pain and crepitus were both absent.  

The range of motion testing showed motion of 0 degrees of 
extension and 125 degrees of flexion.  The supplied diagnosis 
was that of normal physical examination of the right knee.  
X-ray findings were normal.  

The Veteran was afforded a VA PTSD examination in April 2003.  
The Veteran informed the examiner that, while in the military 
she saw dead Iraqi's, participated in grave registration 
duty, and was subjected to incoming enemy fire.  She was 
noted to have worked as a nurse.  Following examination, 
PTSD, major depression and panic disorder were diagnosed.  

In June 2007 the Veteran was afforded a VA orthopedic 
examination so that the current nature and severity of her 
service-connected right knee disorder could be ascertained.  
She reported working full time as a nurse.  

The Veteran complained of daily right knee pain.  She denied 
any recent therapy, locking, buckling, incapacitating 
episodes or flare-ups.  She also denied problems with 
repetitive use and denied any interference with daily 
activities, including her job.  

The examination found no swelling or deformity.  His range of 
motion was from 0 degrees of extension and 140 degrees of 
flexion, with no pain.  No instability was present.  Strength 
of the right knee was described as 5/5.  Further, after 
repetitive motion testing, no additional loss of joint 
function due to pain, fatigue or lack of coordination was 
exhibited.  The June 2007 X-ray study pertaining to the right 
knee was noted to be unremarkable.  The diagnoses were those 
of patellofemoral syndrome and pes anserine bursitis.  

Concerning the PTSD claim, the RO, on several occasions, 
sought to develop additional stressor-related information.  
The Veteran was asked pursuant to a November 2007 letter to 
supply to VA "specific details" of her alleged in-service 
stressful incidents that resulted in her claimed PTSD.  She 
did not respond to this request.  

In September 2008 the Center for Unit Records Research (CURR) 
informed VA, after verification of the Veteran's claimed 
stressors was requested, that, since a "valid stressor" had 
not been provided by the Veteran pertinent stressor research 
could not be conducted.  

CURR added that a stressful incident described in detail 
relating to the who, what, when, and where would very likely 
be verifiable through various unit records.  However, such 
verification was essentially deemed impossible due to the 
lack of cooperation in supplying VA with the sought after 
stressor information.  

To this, the Board notes that while the VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the factual data required by VA to 
provide a successful search, such as the names, dates, and 
places of the stressors are straightforward facts and do not 
place an impossible or onerous task on the Veteran.  

The duty to assist is not always a one-way street.  If a 
veteran wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Id.  


Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  

In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b).  

"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki, 6 Vet. App. at 
91, 98; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

The present appeal, in part, also involves the claim that the 
severity of the Veteran's service-connected right knee 
warrants a disability rating in excess of 10 percent.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Knee impairment manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
there is slight disability, 20 percent where there is 
moderate instability, and 30 percent where there is severe 
disability.  38 C.F.R. § 4.71a, Code 5257.  

Ankylosis, i.e., the fixation of the right knee is neither 
alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Code 
5256 does not apply.  Nor does 38 C.F.R. § 4.71a, Code 5262 
in the absence of service connected tibia and fibula 
impairment.  

Title 38, Code of Federal Regulations, Section 4.71a provides 
that degenerative arthritis is rated in accordance with Code 
5003.  That Code provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Codes for the 
specific joint or joints involved.  Here, arthritis of the 
right knee is not demonstrated to be present.  

Nevertheless, other potentially applicable Codes under which 
to rate the Veteran's right knee disability includes Codes 
5260 and 5261.  Under Code 5260, where flexion of the leg is 
limited to 45 degrees a 10 percent rating is warranted.  A 
limitation of flexion to 30 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a.  

Under Code 5261, where extension is limited to 10 degrees, a 
10 percent rating is assignable; and where extension is 
limited to 15 degrees, a 20 percent rating is assignable.  
Id.  

The standard ranges of motion of the knee are extension to 
zero degrees and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Codes 5003 and 5257.  More over, in VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998), it was found that, even if the 
Veteran did not have limitation of motion of the knee meeting 
the criteria for a noncompensable evaluation under Codes 5260 
or 5261, a separate evaluation could be assigned if there was 
evidence of a full range of motion "inhibited by pain."  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Here, 
as noted above in the discussed medical evidence of record, 
neither arthritis nor instability has been clinically shown.  


Analysis

Service Connection -- PTSD

In this case, the service personnel records show that the 
Veteran engaged in duties during the Persian Gulf War in 
eastern Iraq and central Kuwait that closely suggest 
conditions of combat with the enemy.  Thus, her bare 
assertions of service stressors are sufficient to establish 
that they occurred; rather, her stressors must be established 
by official service records or other independently verifiable 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 
1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. 
§ 4.125(a), and meet the criteria of the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  

Moreover, the recorded diagnosis of PTSD was linked by the 
examiner to specific incidents that would be consistent with 
the Veteran's documented location and unit assignment while 
serving in the Persian Gulf War.  

Although the Veteran has not described any of the incident in 
sufficient detail to support a full verification search, the 
Board finds the evidence to be in relative equipoise in 
showing that the currently demonstrated PTSD as likely as not 
is due to these identified stressors during service.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for PTSD is warranted.  


Increased Rating - Right Knee

In order to receive a rating higher than 10 percent for the 
Veteran's service-connected internal derangement of the right 
knee with strain of the medial collateral ligament the 
evidence must show either moderate recurrent subluxation or 
lateral instability (Code 5257), flexion limited to 30 
degrees or less (Code 5260); extension limited to 15 degrees 
or more (Code 5261); or a dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint (Code 5258).  As previously mentioned, the 
application of Code 5256 (ankylosis) under the facts of this 
case, is not warranted.

A review of the evidence does not show findings even 
approaching moderate recurrent subluxation or lateral 
instability.  While the Veteran complains of constant knee 
pain and difficulty with walking up and down steps, squatting 
and walking long distances (see VA orthopedic examination 
report conducted in June 2007), on VA orthopedic examinations 
in April 2003 and June 2007 instability was not shown.  Thus, 
a rating in excess of 10 percent is not warranted for the 
service-connected right knee disability based on instability 
is not warranted.  

The evidence also fails to show that an actual limitation or 
a functional loss of flexion to even 60 degrees, such that a 
rating of 10 percent could be considered under Code 5260.  
Further, a limitation of extension to 10 degrees or more is 
not shown.  In fact, a full range of left knee motion was 
reported in June 2007.  

The X-ray findings of record do not show evidence of 
dislocated semilunar cartilage or impairment of either tibia 
or fibula.  Related degenerative changes are not shown.  As 
such, a higher rating under Code 5258 cannot be awarded.  

The Veteran's statements describing her symptoms have been 
considered.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  These assertions, however, must be viewed in 
conjunction with the objective medical evidence in addressing 
the applicable rating criteria.  

Accordingly, on this record, an increased rating for the 
service-connected right knee disability must be denied.  

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of marked interference with employment 
due to the service-connected right knee disorder alone, or 
frequent periods of hospitalization.  For these reasons, the 
Board finds that referral of the Veteran's right knee 
disability for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.  



ORDER

Service connection for PTSD is granted.  

An increased rating in excess of 10 percent for the service-
connected internal derangement of the right knee with strain 
of the medial collateral ligament is denied.  




REMAND

As indicated, the claim concerning entitlement to service 
connection for a claimed gynecological disorder, to include 
as due to an undiagnosed illness was remanded in February 
2007 for additional development.  Unfortunately, the Board 
finds that the requested action was not sufficiently 
completed.  Accordingly, a remand is mandatory.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Veteran was afforded a VA gynecological conditions and 
disorders examination in June 2007.  While a physician signed 
the examination report, and supplied both a diagnosis and 
opinion, the physician did not examine the Veteran.  

Instead, a review of the examination report shows that the 
examiner relied on previous VA Woman's Clinic examination 
findings, stemming from an examination conducted on April 3, 
2007.  

A remand confers, as a matter of law, the right to compliance 
with the remand orders.  Stegall.  As such, the Veteran need 
be scheduled for another VA gynecological examination so that 
the requisite development pertaining to her instant claim can 
be successfully completed.  

The Board also notes that in the course of the June 2007 VA 
gynecological examination it was reported that the Veteran 
was being followed at the Women's Center for history of 
chronic pelvic pain.  

A review of the Veteran's claims file shows that the most 
recently-dated VA outpatient treatment records are dated in 
June 2004.  Ongoing medical records should also be obtained.  
See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the remaining claim is REMANDED to the RO for 
the following action:

1.  The RO must seek to obtain all 
medical records from the Woman's Center 
dated from June 2004 to the present.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.

If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

2.  Thereafter, the RO must arrange for 
examination of the Veteran by a health 
care provider with appropriate expertise 
to determine the nature and likely 
etiology of the claimed gynecological 
disorder.  The VA claims folder, 
including a copy of this Remand, and all 
medical records added to the record 
pursuant to the development requested in 
1. above must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be accomplished; 
and all clinical findings should be 
reported in detail.  

The examiner must provide an opinion as 
to whether the diagnosis obtained 
following examination is a manifestation 
of an undiagnosed illness.  If it is not 
indicative of an undiagnosed illness, the 
examiner should be also asked to provide 
a nexus opinion as to whether the 
diagnosis is related to the Veteran's 
period of military service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  If 
any opinion cannot be provided without 
resort to speculation, it must be noted 
in the examination report.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

3.  The Veteran is hereby notified that 
it is her responsibility to report for a 
VA examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling these were sent to the 
last known address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  The RO must ensure that the requested 
action has been accomplished in 
compliance with this REMAND.  If the 
ordered action has not been undertaken or 
is deficient in any manner, the RO must 
take appropriate corrective action.  

5.  After completion of all indicated 
development, the Veteran's claim for 
entitlement to service connection for a 
claimed gynecological disorder, to 
include as due to an undiagnosed illness 
should be readjudicated in light of all 
the evidence of record.  If the 
determination remains adverse to the 
Veteran, she and her representative 
should be furnished with a SSOC and given 
an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


